internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09-plr-142954-02 date date legend date grantor_trust spouse a date b c d e f state g h date year plr-142954-02 dear this is in response to your letter dated date and prior correspondence requesting a ruling under sec_2642 of the internal_revenue_code the facts submitted and representations made are as follows on date grantor created a_trust trust that was revocable during his life trust was funded with a nominal amount of cash a residence and all rights interest and claims of grantor in a personal injury lawsuit the terms of trust provide that upon grantor's death spouse is to have the use of the residence for her life and that she is to receive dollar_figurea per month subject_to adjustment for her life upon spouse's death the trust estate is to be divided into separate trusts for each of grantor's grandchildren identified in the trust document the trustee is authorized to expend all or so much of the trust income and principal as the trustee deems necessary for the health support maintenance and education of the grandchild the grandchild is to receive the principal of his or her respective trust estate free of trust when the grandchild reaches age twenty-five if the grandchild dies before reaching age twenty-five the grandchild's share is to be distributed to his or her issue then living or if none to grantor's other grandchildren trust became irrevocable upon grantor’s death on date at his death grantor’s entire estate was held in trust grantor's dollar_figure generation-skipping_transfer gst tax exemption was allocated to trust under sec_2632 as in effect at the time of grantor's death pursuant to a settlement agreement between the internal_revenue_service and grantor's estate the gross value of grantor's estate and therefore trust was dollar_figureb it was also determined that grantor’s estate incurred certain additional expenses that were deductible under sec_2053 these expenses included attorney’s fees of dollar_figurec accountant’s fees of dollar_figured appraiser expert and other professional fees totaling dollar_figuree and were related to the collection of grantor’s assets paying debts and distributing property in addition grantor’s estate paid dollar_figuref for medical_expenses incurred by grantor during his life it was agreed that the total federal estate_tax and state death_tax due was dollar_figureg and this amount was paid from assets of the trust finally the estate paid interest_expense on the underpayment of grantor’s federal estate and state_death_taxes in the amount of dollar_figureh spouse died on date upon spouse's death a taxable_termination occurred for purposes of the generation-skipping_transfer_tax the trustee of trust is in the process of preparing the form 706-gs t generation-skipping_transfer_tax return for termination for year grantor's estate has requested a ruling that for purposes of determining the applicable_fraction under sec_2642 the denominator of the fraction is net of the expenses described above sec_2601 imposes a tax on every generation-skipping_transfer a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip plr-142954-02 sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor under sec_2642 except as otherwise provided the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer shall be the excess if any of over a except as provided in subparagraph b the applicable_fraction determined for the trust from which such transfer is made or b in the case of a direct_skip the applicable_fraction determined for such transfer sec_2642 provides that the applicable_fraction is a fraction a the numerator of which is the amount of the gst_exemption allocated to the trust or in the case of a direct_skip allocated to the property transferred in such skip and b the denominator of which is i the value of the property transferred to the trust or involved in the direct_skip reduced by ii the sum of i any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and ii any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2642 provides that except as provided in sec_2642 if property is transferred as a result of the death of the transferor the value of such property for purposes of sec_2642 shall be its value for purposes of chapter except that if the requirements prescribed by the secretary respecting allocation of post-death changes in value are not met the value of such property shall be determined as of the time of the distribution concerned any allocation to property transferred as a result of the death of the transferor shall be effective on and after the date of transferor's death in this case trust became irrevocable upon grantor's death on date trust provided spouse with the lifetime use of a residence and a monthly payment of an amount that was subject_to an adjustment by the trustee the denominator is the value of the property transferred to the trust reduced by federal estate_tax and state death actually recovered from the trust attributable to the property expenses that would not have been incurred but for the decedent’s death and the resulting necessity of collecting assets paying debts and distributing property are excluded from the value of the property that passes to trust the estate paid dollar_figuref for medical_expenses incurred by grantor during his life the estate also paid other expenses relating to the collection of grantor’s assets paying his debts and distributing his property theses expenses included attorney’s fees of dollar_figurec accountant’s fees of dollar_figured appraiser expert and other professional fees totaling dollar_figuree the amounts paid for these expenses are properly excluded from the value of the property that passes to trust for purposes of sec_2642 on the other hand expenses of maintaining the trust after the amount that passes to the trust has been established are not excluded from the value of the plr-142954-02 property that passes to trust such expenses include the interest_expense on the underpayment of federal estate and state_death_taxes these expenses are not excluded from the value of the property that passes to trust for purposes of sec_2642 finally the total federal estate_tax and state death_tax due was dollar_figureg sec_2642 b provides that the denominator is the value of the property transferred to the trust or involved in the direct_skip reduced by ii the sum of i any federal estate_tax or state death_tax actually recovered from the trust attributable to such property in this case the total federal estate_tax and state death_tax of dollar_figureg was paid from assets of the trust this amount is properly excluded from the value of the property that passes to trust for purposes of sec_2642 a copy of this letter should be attached to the form 706-gs t a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely james f hogan senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
